IN THE COURT OF APPEALS OF TENNESSEE
                              AT KNOXVILLE
                             April 3, 2003 Session

                    CONDY O. WILSON v. CHARLSA WILSON

                 Direct Appeal from the Circuit Court for Campbell County
                  No. 11,868    Hon. Conrad Troutman, Jr., Circuit Judge

                                      FILED MAY 19, 2003

                                 No. E2002-01636-COA-R3-CV



In this divorce case, the husband’s issues on appeal are the distribution of marital property and the
allocation of marital assets and debts made by the Trial Court. We affirm.


Tenn. R. App. P.3 Appeal as of Right; Judgment of the Circuit Court Affirmed.


Johnny V. Dunaway, LaFollette, Tennessee, for Appellant.

Michael G. Hatmaker, Jacksboro, Tennessee, for Appellee.


HERSCHEL PICKENS FRANKS , J. delivered the opinion of the court, in which HOUSTON M. GODDARD ,
P.J., and D. MICHAEL SWINEY, J., joined.



                                            OPINION


                In this divorce action, the Trial Court granted the parties a divorce and awarded the
marital residence to the wife and also ordered that the wife would be responsible for the mortgage.
The Court awarded a Ford pick-up truck and a trailer to the husband, as well as a 1989 Toyota
Camry, but stated the wife could retain the vehicle if she paid the husband $500.00. The Court
awarded the wife a 1994 Pontiac Trans Am, and a 1998 Toyota Camry and its indebtedness, as well
as certain personal property to the husband. The Court ordered that the husband be responsible for
the indebtedness owed to the Fleet credit card, except for $850.00 which was ordered to be paid by
the wife. The Court stated the husband would retain all interest in his pension retirement fund.
              On appeal, the husband argues the Trial Court erred in its classification of the parties’
property. Specifically, the husband asserts that the Trial Court erred in failing to recognize that
$25,000.00 of the husband’s separate property was put into the marital residence, and that the
husband should have been awarded the marital residence.

               There was no showing that the property was improperly classified in this case. See
Batson v. Batson, 769 S.W.2d 849 (Tenn. Ct. App. 1988).

               Husband testified and wife did not dispute that he put certain money that he had
amassed before the parties’ marriage into the purchase and renovation of the marital residence, but
the proof was also undisputed that the house was titled in both parties’ names. Thus, the evidence
does not preponderate against the determination that the house was marital property . See Batson;
Tenn. Code Ann. §36-4-121.

                 Next, husband argues the marital property was improperly divided, and that he should
have received more of the marital property because he contributed more, but this is only one of the
many factors which must be considered. Tenn. Code Ann. §36-4-121 details the factors which are
to be considered in making an equitable division of property, which include the duration of the
marriage; the age, health, earning capacity, and needs of the parties; the contribution of each party
to the marital estate; the value of the separate property of each; and the value of any property brought
into the marriage.

               It is the Trial Court’s responsibility to divide the marital property in an essentially
equitable manner. Cohen v. Cohen, 937 S.W.2d 823 (Tenn.1996); Ellis v. Ellis, 748 S.W.2d 424
(Tenn.1988). Moreover, the trial court has “wide latitude in fashioning an equitable division of
marital property,” and we give great weight to the trial court’s division. Fisher v. Fisher, 648
S.W.2d 244, 246 (Tenn.1983).

               While the Trial Court did not state values as to the some of the marital assets, the
values of most were not seriously disputed. Basically, the wife received the value in the marital
residence of $3,000.00 which was not disputed. The husband received the truck/camper trailer,
valued at $15,000.00 and a 1989 Camry valued at $500.00. The wife received a Pontiac valued at
$11,500.00, and the husband received 5/32 of his retirement pension, which could have been
considered to be the wife’s share.

               Based on the foregoing, it does not appear the Trial Court’s division of marital
property was inequitable, and we affirm the division made by the Trial Court.

                The husband also asserts it was error for the Trial Court to order him to pay the
majority of the balance owing on the Fleet credit card. Regarding this debt, it is undisputed the wife
incurred the debt without the husband’s knowledge and/or permission, and she and her son benefitted
from the debt, while the husband also indirectly benefitted, as the wife apparently used part of the
money to pay mortgage payments and other household bills that the husband was also obligated to


                                                  -2-
pay. The record establishes the husband is in a better position to repay this debt, since he has a
steady monthly income from his pension and social security.

                The determination of what is equitable must be viewed in light of all factors set forth
in Tenn. Code Ann. §36-4-121, and the property division as a whole. Id. “In the final analysis, the
justness of a particular division of the marital property and allocation of marital debt depends on its
final results.” King v. King, 986 S.W.2d 216, 219 (Tenn. Ct. App.1998).

                  Considering the property division herein set forth, and the factors contained in the
statute, the evidence does not preponderate against the Trial Court’s apportionment of the Fleet debt
to the husband. Tenn. R. App. P. 13(d). The distribution of assets favored the husband, and the
husband also has a greater income. “This Court customarily gives great weight to decisions of the
trial court in dividing marital estates and we are disinclined to disturb the trial court's decision unless
the distribution lacks proper evidentiary support or results from some error of law or misapplication
of statutory requirements and procedures.” Wade v. Wade, 897 S.W.2d 702, 715 (Tenn. Ct.
App.1994). We conclude that the Trial Court properly allocated the assets and indebtedness
between the parties, and affirm the Judgment.

                The cause is remanded, with the cost of the appeal assessed to Condy O. Wilson.




                                                         _________________________
                                                         HERSCHEL PICKENS FRANKS , J.




                                                   -3-